KODIAK ENERGY, INC. – CHANGE IN DIRECTOR AND UPDATE TO ANNUAL MEETING OF SHAREHOLDERS September 5, 2008 CALGARY, ALBERTA (MARKET WIRE) – 05/09/08 Kodiak Energy, Inc. (TSX-V: KDK and OTCBB: KDKN.OB) ("Kodiak" or the "Corporation"), announces that Mr. Mark Hlady will not be standing for re-election as a director at the Corporation’s upcoming annual meeting of shareholders.Mr. Hlady has chosen to focus on his other business interests.Mr. Bill Tighe, Director, President and Acting Chief Executive Officer, will assume the position of Chairman upon re-election to the Board. "Mr.
